Citation Nr: 1829105	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent prior to July 18, 2016, and 70 percent thereafter, for anxiety and depressive disorders.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 27, 2011.

3. Entitlement to a TDIU on a schedular basis as of June 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at a September 2012 hearing conducted at the RO.  A transcript of the hearing is included in the claims file.

The issue of entitlement to TDIU on an extraschedular basis prior to June 29, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 27, 2011, the Veteran's anxiety and depressive disorders were manifest by no more than moderate symptomatology resulting in occupational and social impairment with reduced reliability and productivity; severe symptomatology resulting in occupational and social impairment with deficiencies in most areas or total occupational and social impairment is not demonstrated.

2. As of June 27, 2011, the Veteran's anxiety and depressive disorders are manifest by serious symptomatology resulting in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated.

3. As of June 27, 2011, the Veteran's service-connected anxiety disorder is shown to prevent him from securing or following a substantially gainful occupation commensurate with his educational and occupational background.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent prior to June 27, 2011, for anxiety and depressive disorders have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413.

2. The criteria for an evaluation of 70 percent, but not greater, as of June 27, 2011, for anxiety and depressive disorders have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413.

3. The criteria for entitlement to a TDIU on a schedular basis have been met as of June 27, 2011.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to VA's duties to notify and assist the Veteran in the development of his claim, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duties to notify or assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

I. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's anxiety and depressive disorders have been assigned evaluations of 50 percent prior to July 18, 2016, and 70 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  The rating criteria pertaining to the Veteran's appeal is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). 

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Finally, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

As noted above, the Veteran's anxiety and depressive disorders have been assigned an evaluation of 50 percent prior to July 18, 2016, and 70 percent thereafter.  After reviewing the evidence of record under the laws and regulations as set forth above, the Board concludes that while an increased evaluation is not warranted prior to June 29, 2011, the Veteran more nearly meets the criteria for an evaluation of 70 percent throughout the period thereafter.

Prior to June 27, 2011

Turning to the record, February 2009 VA treatment records indicate the Veteran reported a new part-time job and that, although it was stressful, he was getting along with his co-workers.  He further noted that when he was not at work, he spent time at home taking care of his pets, and indicated he enjoyed a recent trip to Florida and having his brother visit him over New Year's.  His overall mood was better than it previously had been, and the psychiatrist noted continued pervasive anxiety, excessive worry, and difficulty tolerating stress.

At a February 2009 VA examination, the Veteran reported difficulty with initiating, planning, and organizing his daily activities, as well as frequent memory problems, including keeping track of what others have told him, keeping appointments, taking his medication, and remembering names.  He reported symptoms of depressed mood most of the day and markedly diminished interest or pleasure in all activities.  He also complained of insomnia, hypersomnia, fatigue, feelings of worthlessness and diminished concentration.  Mental status examination revealed the Veteran was appropriately dressed and groomed, with an appropriate affect and slightly anxious mood.  The examiner specifically determined, with reasonable neuropsychological certainty, that the overall pattern of test results was indicative of exaggeration of mood disturbances, cognitive complaints, and inability to cope.

Based on the evidence discussed above, as well as a number of treatment records and lay statements generated throughout this stage of the appeal, the Board finds that a preponderance of the evidence weighs against an evaluation in excess of 50 percent prior to June 27, 2011.  During this period, the Veteran exhibited a number of symptoms, including irritability, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships resulting in occupational and social impairment with reduced reliability and productivity.  However, the Veteran's disability did not result in serious symptoms with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  In this regard, while the Veteran's treating VA psychologist suggested in April 2008 that the Veteran's ongoing interpersonal, anxiety, and general health problems would greatly limit his ability to maintain full time competitive work, the Board notes contemporaneous treatment records do not reflect severe symptomatology that would result in functional limitation so as to warrant an evaluation greater than 50 percent during this stage of the appeal.

As of June 27, 2011

VA treatment records generated June 27, 2011, indicate the Veteran sought treatment on this day for anxiety symptoms, complaints of depression, and suicidal ideation/attempts, indicating he was "praying to die."  The Veteran was admitted to the acute psychiatry unit and was discharged on July 5, 2011.  Likewise, August 2011 private treatment records indication hospitalization for a suicide attempt and bad anxiety.  In February 2016, the Veteran reported his anxiety and fear of "going back to the mental state" he previously experienced when hospitalized.  He stated that he was not suicidal at the time, but was depressed, sleeps a lot, and being obsessed with cleaning to perfection.  

At a July 2016 VA examination, the VA examiner noted symptoms of depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  His affect was constricted, and statements logical, coherent, relevant, and organized.  Psychotic symptoms were neither observed nor reported.  The examiner determined that the Veteran's anxiety and depression result in occupational and social impairment with deficiencies in most areas, congruent with a 70 percent evaluation.

In order to warrant a higher evaluation during this period, the Veteran's anxiety and depressive disorders must be manifest by symptomatology so severe as to result in total occupational and social impairment.  After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted at any point during this stage of the appeal.  In this regard, the Board notes there is no objective evidence of an inability to perform activities of daily living, including maintenance of minimal personal hygiene, or a disorientation to time or place.  Furthermore, VA treatment records during this stage indicate the Veteran volunteered at a food bank and reported at least three close friends/relatives that provide him support.  As such, the record does not demonstrate total social impairment due to symptoms of anxiety and/or depression.

The Board acknowledges the Veteran's contentions that his service-connected anxiety and depressive disorders warrant evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Overall, the Board concludes that the evidence discussed above, as well as all other evidence of record not specifically addressed including VA treatment records, supports no more than a 50 percent evaluation prior to June 27, 2011, or a 70 percent evaluation thereafter.  Accordingly, the Board finds that an evaluation of 70 percent is warranted as of June 27, 2011, but the preponderance of the evidence is against an evaluation greater than 50 percent prior to this date, or 70 percent thereafter.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Entitlement to TDIU as of June 27, 2011

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  As discussed above, the Veteran has been awarded a 70 percent evaluation for his anxiety and depressive disorder effective June 27, 2011; therefore, he meets the schedular criteria for TDIU as of this date.  See 38 C.F.R. § 4.16(a).

The Board finds that the evidence of record demonstrates that the Veteran's service-connected disability, specifically anxiety and depressive disorders, renders him unable to secure and follow a substantially gainful occupation.  Significantly, the July 2016 VA examiner opined that the Veteran's disability would result in marked impairment to his abilities to respond appropriately to coworkers, supervisors, or the general public, to accept supervision or criticism, to be flexible in the work setting, and to work in groups, with mild impairment in his ability for impulse control in the work setting.    

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Based on the July 2016 VA examiner's findings, the Board finds the evidence is at least in equipoise.  Therefore, resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.


ORDER

An evaluation in excess of 50 percent for anxiety and depressive disorders prior to June 27, 2011, is denied.

An evaluation of 70 percent, but not greater, for anxiety and depressive disorders is granted as of June 27, 2011.

Entitlement to a TDIU is granted effective June 27, 2011.


REMAND

The Veteran asserts entitlement to TDIU throughout the appeal period due to his service-connected anxiety and depressive disorders.  As the Veteran's only service-connected disability, anxiety and depressive disorders, is evaluated as 50 percent disabling, TDIU may not be awarded on a schedular basis.  See 38 C.F.R. § 4.16(b).  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are to be referred to Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In the instant case, the Veteran has asserted, and the record suggests, that he may be unemployable prior to June 27, 2011, due to his service-connected anxiety and depressive disorders.  See, e.g., April 2008 statements by Drs. M.P. and J.D.  As such, the claim for TDIU prior to June 27, 2011, must be remanded for referral to the Director, Compensation Service, for consideration of an extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

Refer the appellant's TDIU claim prior to June 27, 2011, to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


